Title: To Thomas Jefferson from David Gelston, 5 February 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York Feby: 5th. 1805 
                  
                  By the ship Cato, capt. Snow, from Lisbon, I have received a letter from Mr Jarvis, which is herewith transmitted,—I shall pay particular attention to the wine, and when the severity of the weather abates, ship it direct to the City of Washington, if opportunity offers early, if not, to the care of the Collector of Norfolk or Richmond—subject in the mean time to any orders you shall be pleased to give—
                  I have the honor to be, very respectfully, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               